This Office Action is in response to the amendment filed on June 15, 2022.  That amendment has been entered. 

The below rejection of dependent claim 12 is similar to the previous rejection of now-canceled claim 3 (claim 12 should have been similarly rejected).  The continuation sheet of the Advisory Action mailed on May 23, 2022 is hereby incorporated by reference.

Claim 12 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the specification does not describe claim 12 as a whole, including third and fourth dielectric structures comprising two dielectric materials each, one of which includes a material selected from zirconium oxide, hafnium oxide, aluminum oxide, and titanium oxide.  Rather, the specification discloses that the oxide-nitride-oxide (ONO) inter-poly dielectric (IPD) can alternatively comprise one of zirconium oxide, hafnium oxide, aluminum oxide, and titanium oxide alone (page 6, paragraph [0036]).

Claims 1, 2, 5-11, 13 and 21 are allowed.


Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814